Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00697-CV

                                  Janette Suzanne CLARK,
                                          Appellant

                                              v.

                                   Samuel David CLARK,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-15-0000318
                        Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that appellee Samuel David Clark recover his costs of this appeal, if any, from
appellant Janette Suzanne Clark.

       SIGNED December 23, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice